DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendment filed on August 27, 2019.  As directed by the amendment: claims 6, 8, 16, and 25 have been amended and claims 9-14, 17, 18, 28, 29, and 31-94 have been canceled.  Thus, claims 1-8, 15-16, 19-27, and 30 are presently pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both the “remote facility” in Fig. 1 and the “reporting station” in Para. [0167].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“218,” “216a,” “216b,” and “216c” in Fig. 1D
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 21.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 1-3, 8, and 21 are objected to because of the following informalities:
Claim 1 lines 4-5 reads “indicative of chest compressions,” but is suggested to read --indicative of the chest compressions-- to include a proper article.  Line 11 suffers from a similar deficiency.  Claim 3 lines 2-3 and claim 21 line 2 also suffer from a similar deficiency.
Claim 2 lines 1-2 read “resolution of the force sensor,” but is suggested to read --resolution of the at least one force sensor-- for term agreement.
Claim 2 line 2 reads “less than 1.0 lb,” but is suggested to be converted to metric units.  Claim 8 line 2 suffers from a similar deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15-16, 19-27, and 30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 5-6 recite the limitation “having a first resolution over a first force range, and having a second resolution over a second force range,” which renders the claim unclear.  It is unclear how the term “resolution” is being used; for example, it is unclear if it is referring to a sampling rate, a precision, or some other undisclosed factor.  For purposes of examination, the term “resolution” will be interpreted as referring to precision.  Further, it is unclear how two different resolutions over two different ranges is possible when only a single sensor is present.
Regarding claim 2, lines 2 and 3 each recite the limitation “least significant measurement,” which renders the claim unclear.  The specification does not define the term beyond relating it to resolution of the sensor.  Further, the Examiner does not find “least significant measurement” to be a widely-known, art recognized term.  Claim 16 lines 2-3 recites a similar limitation and suffers from the same deficiency.
Claims 2 and 16, as currently written, are unclear and confusing to the point of precluding examination, therefore, no prior art is being applied to these claims at this time.  The Examiner reserves the right to apply prior art if Applicant fixes all the indicated issues.
Regarding claim 6
Regarding claim 16, lines 2-3 recite the limitation “a third least significant measurement,” which renders the claim unclear.  It is unclear how a third least significant measurement exists without a first or a second least significant measurement recited.
Regarding claim 20, line 2 recites the limitation “the user,” which lacks antecedent basis in the claim.
Regarding claim 21, lines 2-3 recite the limitation “based at least in part on a feature of the chest compliance relationship,” which renders the claim unclear.  Claim 5, from which claim 21 depends, recites the chest compliance relationship as one option in a list of alternative limitations.  Therefore, it is unclear how the processing circuitry can determine neutral position of the chest based on the chest compliance relationship in the scenario when the chest compliance relationship is not determined.  Claim 22 suffers from a similar deficiency.
Regarding claim 25, line 2 recites the limitation “the course of resuscitation,” which lacks antecedent basis in the claim.
Regarding claim 26, line 2 recites the limitation “a user,” which renders the claim unclear.  It is unclear if this claim is referring to the “rescuer” recited in claim 1 line 1, from which claim 26 indirectly depends, or if it is referring to a new individual.  Claim 27 line 2 suffers from a similar deficiency.
Regarding claim 27, line 2 recites the limitation “the course of resuscitation,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 19-27 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by WO 2016081381 to Kavounas et al (herein Kavounas) or, in the alternative, under 35 U.S.C. § 103 as obvious over Kavounas in view of US Pat. Pub. 2008/0171311 to Centen et al (herein Centen).
Regarding claim 1, Kavounas discloses a system for assisting a rescuer in providing chest compressions to a patient in need of acute care (CPR chest compression machine, Para. 58), the system comprising: a chest compression device (compression mechanism 148, Fig. 1) comprising: at least one force sensor configured to generate force signals indicative of chest compressions administered to the patient by the rescuer (force sensing system 149 which includes at least one force sensor, Para. 78), the at least one force sensor having a first resolution over a first force range (over a first force range, the force sensor of force sensing system 149 will have a first precision, every force sensor having an inherent precision associated therewith), and having a second resolution over a second force range (over a second force range, the force sensor 
In the event that Kavounas is interpreted to not disclose the at least one force sensor having a first resolution over a first force range, and having a second resolution over a second force range, Centen teaches a CPR assist glove (Figs. 3-5) including the at least one force sensor having a first resolution over a first force range (each fingertip of the glove includes a pressure sensor 20a, the sensor on the index finger having an inherent resolution at a range of forces, Para. 51, Fig. 5), and having a second resolution over a second force range (the sensor on the middle finger having an inherent resolution at a range of forces, Para. 51, Fig. 5, the glove contemplating the use of different types of force sensors which could include distinct resolutions, Para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing system of Kavounas to include multiple sensors and resolutions as taught by Centen in order to prevent or reduce injury to the patient by applying the precise forces needed for successful CPR.
Regarding claim 3, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the chest compression device comprises at least one motion sensor configured to generate motion signals indicative of chest compressions administered to the patient (force sensing system 149 may also include an accelerometer to generate acceleration data about the patient’s chest, Para. 79).
Regarding claim 4, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Kavounas further discloses wherein the at least one motion sensor comprises an accelerometer (force sensing system 149 may include an accelerometer, Para. 79).
Regarding claim 5, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Kavounas further discloses wherein the at least one resuscitation parameter comprises a chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3). 
Regarding claim 6, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the output device is configured to provide feedback to the user based on the chest compliance relationship (based on whether the 
Regarding claim 7, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to determine whether a chest compression has started or stopped based on signals from the at least one force sensor (controller 110 tracks compression and compression depth based on data from force sensing system 149, the plot of data showing flat lines when compression has stopped, for example as seen in Fig. 3).
Regarding claim 19, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to identify the occurrence of active decompression applied to the patient based on signals from the at least one force sensor (compression and/or active decompression is tracked by controller 110 and plotted as part of the chest compliance relationship, active decompression represented by the concave down portions of the graph as shown in, for example, Para. 126, Fig. 6).
Regarding claim 20, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Kavounas further discloses wherein the output device is configured to provide feedback to the user based on the identified active decompression applied to the patient (when detected forces exceed permitted levels during active decompression and a likelihood of injury is detected, controller 110 sends an alert to user interface 114, Paras. 105 and 107).
Regarding claim 21, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the processing circuitry is configured to determine a neutral position of chest compression based at least in part on a feature of the chest compliance relationship (when chest softening is detected, the controller 110 calculates a new neutral position so that chest compliance matches the target line 272, Paras. 98-99, Fig. 4).
Regarding claim 22, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the processing circuitry is configured to detect a presence of a compressible transition layer at an anterior location of the patient based on the determined chest compliance relationship (a compressible transition layer being interpreted as chest softening, in accordance with Para. [00151] of Applicant’s specification, Kavounas can determine if the patient’s chest is losing compactness due to the repeated applied chest compressions, Paras. 98-99, Fig. 4).
Regarding claim 23, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 22.
Kavounas further discloses wherein the processing circuitry is configured to estimate a chest compression depth based at least on the detected compressible transition layer (based on the detected chest softening, as detected by force sensing system 149, controller 110 calculates a new neutral position and therefore a new compression depth to achieve the target chest compliance, Paras. 98-99, Fig. 4).
Regarding claim 24
Kavounas further discloses wherein the processing circuitry is configured to determine a state of the patient based on signals from the at least one force sensor (controller 110 determines if the patient is in danger of having broken ribs or migrated during compression, Para. 96)
Regarding claim 25, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.
Kavounas further discloses wherein the determined state of the patient is a likelihood of injury during the course of resuscitation (controller 110 can determine if the ribs have or are likely to break, Para. 96).
Regarding claim 26, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.
Kavounas further discloses wherein the output device is configured to alert a user regarding the determined state of the patient (user interface 114 is configured to visually or aurally alert the user if the compression exceeds parameters, including when the ribs break, Para. 91).
Regarding claim 27, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.
Kavounas further discloses wherein the alert involves notification to the user that the patient is at risk of suffering from injury during the course of resuscitation (user interface 114 is configured to visually or aurally alert the user if the compression exceeds parameters, including when the ribs break, Para. 91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kavounas in view of US Pat. Pub. 2011/0201979 to Voss et al (herein Voss).
Regarding claim 8, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Kavounas does not disclose wherein the first force range is between 0.1 lb and 10.0 lb and the second force range is between 1.0 lb and 200 lb.
However, Voss teaches an active compression/decompression system (Fig. 1) including wherein the first force range is between 0.1 lb and 10.0 lb and the second force range is between 1.0 lb and 200 lb (chest compression device includes a load cell that detects forces ranging from 0 to 150 lb, Para. 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing system of Kavounas to operate over the range 0-150 lbs as taught by Voss in order to be capable of tracking force applied over every age range and abdominal size (Voss Table 2 and Para. 54).

Claim 15 rejected under 35 U.S.C. § 103 as being unpatentable over Kavounas in view of Centen.
Regarding claim 15, Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Kavounas teaches a force sensing system (149) that may comprise multiple sensors; but Kavounas does not explicitly disclose wherein the at least one force sensor comprises a first force sensor having the first resolution over the first force range, and a second force sensor having the second resolution over the second force range.
However, Centen teaches a CPR assist glove (Figs. 3-5) including wherein the at least one force sensor comprises a first force sensor having the first resolution over the first force range (each fingertip of the glove includes a pressure sensor 20a, the sensor on the index finger having an inherent resolution at a range of forces, Para. 51, Fig. 5), and a second force sensor having the second resolution over the second force range (the sensor on the middle finger having an inherent resolution at a range of forces, Para. 51, Fig. 5, the glove contemplating the use of different types of force sensors which could include distinct resolutions, Para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing system of Kavounas to include multiple sensors and resolutions as taught by Centen in order to prevent or reduce injury to the patient by applying the precise forces needed for successful CPR.

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Kavounas in view of US Pat. Pub. 2013/0072830 to Illindala et al (herein Illindala).
Regarding claim 30
However, Illindala teaches a chest compression device (Fig. 1) including an additional chest compression device configured to be placed at a posterior location of the patient (belt 3 extends circumferentially around the victim such that it applies compression both anteriorly and posteriorly, Para. 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kavounas to include a posterior compression device as taught by Illindala in order to reduce the likelihood of injury by decreasing the instantaneous force applied to the anterior and posterior surfaces of the victim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0133104 to Vosch et al, US 2013/0282069 to Thiagarajan et al, US 6,174,295 to Cantrell et al, US 2016/0361227 to Freeman et al, US 2014/0276269 to Illindala, US 2010/0022904 to Centen, US 2016/0296419 to Paulussen et al, US 2004/0267325 to Geheb et al, US 2012/026204 to Coleman et al, US 2009/0149901 to Jayne et al, US 9,713,568 to Nilsson et al, US 2010/0228166 to Centen, and US 2007/0276300 to Olson et al each recite a system providing feedback to a rescuer performing CPR.
US 2021/0283008 to Shockley et al recites a massage system including force sensors associated with chest compression.
US 2016/0012752 to Kubick recites a CPR training system that provides feedback to the user, including on compression depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785